          Case 1:21-cr-00255-RC Document 11-2 Filed 02/24/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :      Case No. 1:21–MJ–00240
                v.                           :
                                             :      UNDER SEAL
EMMA CORONEL AISPURO,                        :
                                             :      February 23, 2021
                Defendant.                   :

               MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

         Pursuant to Civil Local Rule 83.2, defendant moves for the admission and appearance

of attorney Jeffrey Lichtman pro hac vice in the above-entitled action. This motion is supported

by the Declaration of Jeffrey Lichtman, filed herewith. As set forth in Mr. Lichtman’s

declaration, he is admitted and an active member in good standing the following courts and bars:

the New York State, the Southern, Eastern, and Western Districts of New York, the Second

Circuit Court of Appeals, the Third Circuit Court of Appeals, and the United States Supreme

Court.

         This motion is supported and signed by David Benowitz, an active and sponsoring

member of the Bar of this Court.



                                                    Respectfully submitted,

                                                    /s/ David Benowitz
                                                    David Benowitz (Bar # 451 557)
                                                    Price Benowitz LLP
                                                    409 7th Street NW
                                                    Suite #222
                                                    Washington, D.C. 20004
                                                    202-804-9484
                                                    David@pricebenowitz.com
Case 1:21-cr-00255-RC Document 11-2 Filed 02/24/21 Page 2 of 2
